                                  UNITED STATES DISTRICT COURT
1

2                                        DISTRICT OF NEVADA

3
          RAM SING,
4                                                       3:18-cv-00406-MMD-CBC
                                       Plaintiff,
5
            v.
6                                                      SCREENING ORDER
          MINERAL COUNTY,
7
                                  Defendant.
8

9            Before the Court is Plaintiff Ram Sing’s (“Sing”), application to proceed in forma
10   pauperis (ECF No. 1), and his pro se civil rights complaint (ECF No. 1-1). For the reasons
11   stated below, the Court grants Sing’s in forma pauperis application, but dismisses the
12   complaint without prejudice, with leave to amend, for failure to state a claim.
13   I.      IN FORMA PAUPERIS APPLICATION
14           A person may be granted permission to proceed in forma pauperis (“IFP”) if the
15   person “submits an affidavit that includes a statement of all assets such [person] possesses
16   [and] that the person is unable pay such fees or give security therefore. Such affidavit shall
17   state the nature of the action, defense or appeal and affiant’s belief that the person is entitled
18   to redress.” 28 U.S.C. § 1915(a)(1); Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)
19   (en banc) (stating 28 U.S.C. § 1915 applies to all actions filed IFP, not just prisoner actions).
20           The Local Rules of Practice for the District of Nevada provide: “Any person who is
21   unable to prepay the fees in a civil case may apply to the court for authority to proceed [IFP].
22   The application must be made on the form provided by the court and must include a financial
23   affidavit disclosing the applicant’s income, assets, expenses, and liabilities.” LSR 1-1.
24           “[T]he supporting affidavit [must] state the facts as to [the] affiant’s poverty with some
25   particularity, definiteness and certainty.” U.S. v. McQuade, 647 F.2d 938, 940 (9th Cir.
26   1981) (quotation marks and citation omitted). A litigant need not “be absolutely destitute to
27

28

                                                     -1-
1    enjoy the benefits of the statute.” Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331,

2    339 (1948).

3           A review of the application to proceed IFP reveals Sing cannot pay the filing fee;

4    therefore, the Court grants the application.

5    II.    SCREENING STANDARD

6            Upon granting a request to proceed in forma pauperis, a court must additionally

7    screen a complaint pursuant to 28 U.S.C. §1915. Specifically, federal courts are given the

8    authority to dismiss a case if the action “(i) is frivolous or malicious; (ii) fails to state a claim

9    upon which relief may be granted; or (iii) seeks monetary relief against a defendant who is

10   immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). Dismissal of a complaint for

11   failure to state a claim upon which relief may be granted is provided for in Federal Rule of

12   Civil Procedure 12(b)(6), and this Court applies the same standard under Section 1915(e)(2)

13   when reviewing the adequacy of a complaint or amended complaint. See Hamilton v.

14   Brown, 630 F.3d 889, 892-93 (9th Cir. 2011). When the Court reviews a complaint under

15   this standard, it accepts as true all the plaintiff’s allegations and construes the complaint in

16   the light most favorable to the plaintiff. Chubb Custom Ins. Co. v. Space Systems/Loral Inc.,

17   710 F.3d 946, 956 (9th Cir. 2013). The Court takes particular care when reviewing the

18   pleadings of a pro se party. In this instance, a more forgiving standard applies to litigants
19   not represented by counsel. Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010). This

20   Court is to “construe pro se filings liberally . . . and to ‘afford the petitioner the benefit of any

21   doubt.’” Id.

22          Although the standard is broad, it is not limitless. Despite the leniency afforded to

23   pro se plaintiffs, the Court need not accept as true conclusory allegations, unwarranted

24   deductions, or unreasonable inferences. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969,

25   973 (9th Cir. 2004). Further, the complaint must contain more than a “formulaic recitation

26   of the elements of a cause of action;” it must contain factual allegations sufficient to “raise a
27   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

28

                                                      -2-
1    555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Stated differently, the complaint must allege

2    sufficient facts to state a claim “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

3    678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Twombly, 550 U.S. at 555).

4    III.   SCREENING OF COMPLAINT

5           In his complaint, Sing sues Defendant Mineral County of the State of Nevada

6    and “all its employees,” and alleges the following: In 2014, Sing had a multi-million-dollar

7    business located at 4051 Highway 95 S., Schurz, Nevada (the “Subject Property”). (ECF

8    No. 1-1 at 1). The Subject Property is within the boundary of the Walker River Indian

9    Reservation and is therefore a part of Indian Country. (Id.) State officials have no power in

10   Indian County. (Id.) On or about September 2, 2014, Defendants illegally raided the subject

11   property and seized personal property. (Id.) The seizure constituted grand theft, robbery,

12   conspiracy, abuse of power, and other serious crimes.            (Id.)   Due to the acts of the

13   Defendants, Sing is unable to do any business. (Id.) Defendants' actions caused damages

14   of more than $500,000,000. (Id.) Sing brings this suit for damages and for “deprivation of

15   property rights under the United States codes.” (Id. at 2). Sing also seeks a declaration that

16   “the State Laws do not apply at the subject property.” (Id.)

17          The only named defendant in Sing’s lawsuit is Mineral County. (See ECF No. 1-1 at

18   1). A municipality may be found liable under 42 U.S.C. § 1983 only where the municipality
19   itself causes the violation at issue. City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989)

20   (citing Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978)). As explained

21   by the Ninth Circuit, a litigant may recover from a municipality under § 1983 on one of three

22   theories of municipal liability. Clouthier v. Cnty. of Contra Costa, 591 F.3d 1232, 1249 (9th

23   Cir. 2010). “First, a local government may be held liable ‘when implementation of its official

24   policies or established customs inflicts the constitutional injury.” Id. (quoting Monell, 436

25   U.S. at 708 (Powell, J. concurring)).        “Second, under certain circumstances, a local

26   government may be held liable under § 1983 for acts of omission, when such omissions
27   amount to the local government’s own official policy.” Id. “Third, a local government may

28

                                                     -3-
1    be held liable under § 1983 when ‘the individual who committed the constitutional tort was

2    an official with final policy-making authority’ or such an official ‘ratified a subordinate’s

3    unconstitutional decision or action and the basis for it.’” Id. at 1250 (quoting Gillette v.

4    Delmore, 979 F.2d 1342 1346-47 (9th Cir. 1992)). “Official municipal policy includes the

5    decisions of a government’s lawmakers, the acts of its policymaking officials, and practices

6    so persistent and widespread as to practically have the force of law.” See Connick v.

7    Thompson, 563 U.S. 51, 61 (2011). Municipalities are not vicariously liable under § 1983

8    for their employees' actions. Id. at 60.

9           At this time, Sing fails to state a colorable claim against Mineral County. Sing cannot

10   hold Mineral County liable solely on a respondeat superior theory. Monell, 436 U.S. at 691.

11   Sing may bring a constitutional claim against individual officers acting under color of law. Id.

12   at 692. Sing may also bring constitutional claims against Mineral County if he can allege

13   facts showing that his harm was the result of an official municipal policy of Mineral County.

14   Accordingly, the Court gives Sing leave to amend his complaint against Mineral County for

15   violations of his civil rights. Upon amendment, Sing must allege specific facts that would

16   make his claim plausible.

17   IV.    CONCLUSION

18          For the reasons articulated above, IT IS ORDERED that Sing’s application to proceed
19   in forma pauperis (ECF No. 1) is GRANTED;

20          IT IS FURTHER ORDERED that the Clerk FILE Sing’s complaint (ECF No. 1-1);

21          IT IS FURTHER ORDERED that the complaint (ECF No. 1-1) is DISMISSED

22   WITHOUT PREJUDICE, WITH LEAVE TO AMEND;

23          IT IS FURTHER ORDERED that, if Sing chooses to file an amended complaint curing

24   the deficiencies of his complaint, as outlined in this order, Sing shall file the amended

25   complaint within 30 days from the date of entry of this order; and

26   //

27   //

28

                                                    -4-
1          IT IS FURTHER ORDERED that, if Sing fails to timely file an amended complaint that

2    addresses the deficiencies noted in this Order, it may result in a recommendation for

3    dismissal with prejudice of the complaint.

4          IT IS SO ORDERED.

5          DATED: August 14, 2019.

6

7                                                 ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    -5-
